Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 6 is dependent upon claim 1 and mentions meeting audio however the only reference to a meeting is in claim 5, claim 6 should be dependent upon claim 5.
Claim 13 is dependent upon claim 8 and mentions meeting audio however the only reference to a meeting is in claim 12, claim 13 should be dependent upon claim 12.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a meeting language model service to: generate a domain grammar associated with a meeting; and a transcription service  in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulik U.S. PAP 2015/0348547 A1.
Regarding claim 1 Paulik teaches a system (systems and processes, see abstract) comprising: 
a memory storing processor-executable process steps (memory 250, see figure 2); 
a processing unit to execute the processor-executable process steps to cause the system (processors 204,  see figure 2) to: 
acquire a domain grammar (user-specific usage data received at block 302, see par. [0041]); 
determine an interpolated grammar based on the domain grammar and a base grammar (All the different phonetic language models can then be interpolated into one generic language model, see par. [0057]); 

determine a first out-of-vocabulary class based on the domain grammar and the base grammar (These out-of-vocabulary names can thus be received, see par. [0041]); 
insert the first out-of-vocabulary class into a composed transducer composed of the augmented first grammar and one or more other transducers to generate an updated composed transducer, where the composed transducer is composed and stored prior to acquisition of the domain grammar ( a WFST having a first grammar transducer can be composed with a second grammar transducer that includes the user-specific usage data received at block 302, see par. [0049]); 
compose the delta domain grammar and the updated composed transducer (recognition  cascade can be constructed using different grammars by using received content plus sub-grammars that are personalized for a user, see par. [0053]); 
and apply the composition of the delta domain grammar and the updated composed transducer to an output of an acoustic model (a word can be output based on its associated probability. For example, the candidate word or word sequence having the highest associated 
Regarding claim 2 Paulik teaches a system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: 
decompose the base grammar into a first grammar and a delta grammar (pre-compiled sub-grammars can be incorporated at runtime, see par. [0051]);  
16Docket No. 406870-US-NP augment the first grammar for insertion of an out-of-vocabulary class to generate the augmented first grammar (It can be non-trivial to modify such a static recognition cascade to incorporate new words into the lexicon and grammar, see par. [0051]); 
compose the augmented first grammar and the one or more other transducers to generate the updated composed transducer (the lexicon transducer can be augmented with all mono-phones to introduce mono-phone words, and the final recognition cascade can be constructed during runtime using on-the-fly composition with a grammar transducer, see par. [0051]); 
and store the base grammar, the augmented first grammar and the updated composed transducer prior to receiving the domain grammar (data and model storage 120 to determine the user's intent based on natural language input, see par. [0024]).  

Regarding claim 3 Paulik teaches a system according to Claim 1, wherein augmenting of the first grammar for insertion of an out-of-vocabulary class comprises: insertion of one outgoing arc with a non-terminal out-of-vocabulary class symbol in every state fanout of the first grammar (the lexicon transducer can be augmented with all mono-phones to introduce mono-phone words, and the final recognition cascade can be constructed during runtime using on-the-fly composition with a grammar transducer, see par. [0051]).  
claim 4 Paulik teaches a system according to Claim 1, wherein determination of the delta domain grammar comprises subtracting a cost of the augmented first grammar from a cost of the interpolated grammar (G-small includes the same content as Gsmall with likelihoods negated, see par. [0053]).  
Regarding claim 7 Paulik teaches a system according to Claim 1, wherein the base grammar is stored prior to reception of the domain grammar (a first grammar transducer can be composed with a second grammar transducer that includes the user-specific usage data received at block 302, see par. [0049]).  

Regarding claim 8 Paulik teaches a computer-implemented method comprising: 
receiving a domain grammar (user-specific usage data received at block 302, see par. [0041]); 
determining an interpolated grammar based on the domain grammar and a base grammar (All the different phonetic language models can then be interpolated into one generic language model, see par. [0057]); 
determining a delta domain grammar based on the interpolated grammar and an augmented first grammar stored prior to acquisition of the domain grammar, the augmented first grammar generated based on the base grammar and allowing for insertion of an out-of-vocabulary class (These out-of-vocabulary names can thus be received and used as discussed in further detail below to provide recognition support for such user-specific words, see par. [0041]; difference grammars can be used in constructing the final recognition cascade on-the-fly during runtime; where a difference grammar can be dynamically composed with the static recognition 
determining a first out-of-vocabulary class based on a comparison between the domain grammar and the base grammar (These out-of-vocabulary names can thus be received, see par. [0041]);
inserting the first out-of-vocabulary class into a composed transducer composed of the augmented first grammar and one or more other transducers to generate an updated composed transducer, where the updated composed transducer is stored prior to acquisition of the domain grammar ( a WFST having a first grammar transducer can be composed with a second grammar transducer that includes the user-specific usage data received at block 302, see par. [0049]); 
dynamically composing the delta domain grammar and the updated composed transducer (recognition  cascade can be constructed using different grammars by using received content plus sub-grammars that are personalized for a user, see par. [0053]); 
and performing speech recognition using the dynamic composition of the delta domain grammar and the updated composed transducer (recognizing speech using a weighted finite state transducer (WFST) approach, see abstract).  
Regarding claim 9 Paulik teaches a method according to Claim 8, further comprising:  18Docket No. 406870-US-NP 
decomposing the base grammar into a first grammar and a delta grammar (pre-compiled sub-grammars can be incorporated at runtime, see par. [0051]);  
16Docket No. 406870-US-NP augmenting the first grammar for insertion of an out-of-vocabulary class to generate the augmented first grammar (It can be non-trivial to modify such a static recognition cascade to incorporate new words into the lexicon and grammar, see par. [0051]); 

and storing the base grammar, the augmented first grammar and the updated composed transducer prior to receiving the domain grammar (data and model storage 120 to determine the user's intent based on natural language input, see par. [0024]).  

Regarding claim 10 Paulik teaches a method according to Claim 8, wherein augmenting the first grammar for insertion of an out-of-vocabulary class comprises: inserting one outgoing arc with a non-terminal out-of-vocabulary class symbol in every state fanout of the first grammar (the lexicon transducer can be augmented with all mono-phones to introduce mono-phone words, and the final recognition cascade can be constructed during runtime using on-the-fly composition with a grammar transducer, see par. [0051]).   
Regarding claim 11 Paulik teaches a method according to Claim 8, wherein determining the delta domain grammar comprises subtracting a cost of the augmented first grammar from a cost of the interpolated grammar (G-small includes the same content as Gsmall with likelihoods negated, see par. [0053]).  
Regarding claim 14 Paulik teaches a method according to Claim 8, further comprising storing the base grammar prior to receiving the domain grammar (a first grammar transducer can be composed with a second grammar transducer that includes the user-specific usage data received at block 302, see par. [0049]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 12, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulik U.S. PAP 2015/0348547 A1 in view of George U.S. PAP 2009/0099845 A1.

Regarding claim 5 Paulik does not teach a system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: 
determine meeting data associated with a meeting: determine a plurality of meeting participants based on the meeting data; determine e-mail data associated with each of the plurality of meeting participants; and generate the domain grammar based on the e-mail data and the meeting data.
In a similar field of endeavor George teaches a system for capturing voice files and rendering them searchable, comprising one or more devices capable of capturing audio speech electronically, see abstract. 
  determine meeting data associated with a meeting (scheduler component 109, which keeps a schedule of meetings and conferences. The schedule may be built and managed in a number of ways, see par. [0019]); 
determine a plurality of meeting participants based on the meeting data (The EVS system notes the identities of the conferees, the purpose of the meeting or conference, see par. [0021]); 

and generate the domain grammar based on the e-mail data and the meeting data (database 123 which stores a variety of configuration data which may be applied at different times in the enterprise, and provides for functions to prepare other configurations, and to edit existing configurations. In some cases database 123 stores an index associating text and the audio speech recordings from which the text was transcribed, see par. [0030]).
It would have been obvious to one of ordinary skill in the art to combine the Paulik invention with the teachings of George for the benefit of rendering captured data as machine-readable text with a high degree of accuracy, which may be searched by keyword or phrases, see par. [0003].

Regarding claim 6 George teaches a system according to Claim 1, wherein the acoustic model receives audio associated with the meeting (A system for capturing voice files and rendering them searchable, comprising one or more devices capable of capturing audio speech electronically, see abstract).  

Regarding claim 12 Paulik does not teach a method according to Claim 8, further comprising: determining meeting data associated with a meeting: determining a plurality of meeting participants based on the meeting data; determining e-mail data associated with each of 
In a similar field of endeavor George teaches a system for capturing voice files and rendering them searchable, comprising one or more devices capable of capturing audio speech electronically, see abstract. 
  determine meeting data associated with a meeting (scheduler component 109, which keeps a schedule of meetings and conferences. The schedule may be built and managed in a number of ways, see par. [0019]); 
determine a plurality of meeting participants based on the meeting data (The EVS system notes the identities of the conferees, the purpose of the meeting or conference, see par. [0021]); 
determine e-mail data associated with each of the plurality of meeting participants (shown operates with email integration server 110 to notify conferees of upcoming meetings and telephone conference, at some prearranged time before a telephone conference is to take place, scheduler 109, through email, notifies persons scheduled to attend that the conference is still arranged and their participation is expected or desired, see par. [0021]);
and generate the domain grammar based on the e-mail data and the meeting data (database 123 which stores a variety of configuration data which may be applied at different times in the enterprise, and provides for functions to prepare other configurations, and to edit existing configurations. In some cases database 123 stores an index associating text and the audio speech recordings from which the text was transcribed, see par. [0030]).
It would have been obvious to one of ordinary skill in the art to combine the Paulik invention with the teachings of George for the benefit of rendering captured data as machine-
Regarding claim 13 George teaches a method according to Claim 8, wherein performing speech recognition comprises: receiving audio associated with the meeting (A system for capturing voice files and rendering them searchable, comprising one or more devices capable of capturing audio speech electronically, see abstract); inputting the audio to an acoustic model (a recognition engine adapted to transcribe audio speech into text, see par. [0008]). Paulik teaches applying the dynamic composition of the delta domain grammar and the updated composed transducer to an output of the acoustic model ((a word can be output based on its associated probability. For example, the candidate word or word sequence having the highest associated probability can be output or otherwise selected as the most likely interpretation, see par. [0071]).  


Regarding claim 15 Paulik teaches a system comprising: 
receive a domain grammar (user-specific usage data received at block 302, see par. [0041]); 
determine an interpolated grammar based on the domain grammar and a base grammar (All the different phonetic language models can then be interpolated into one generic language model, see par. [0057]); 
determine a delta domain grammar based on the interpolated grammar and an augmented first grammar stored prior to acquisition of the domain grammar, the augmented first grammar generated based on the base grammar and allowing for insertion of an out-of-vocabulary class 
determine a first out-of-vocabulary class based on the domain grammar and the base grammar (These out-of-vocabulary names can thus be received, see par. [0041]); 
insert the first out-of-vocabulary class into a composed transducer composed of the augmented first grammar and one or more other transducers to generate an updated composed transducer, where the composed transducer is composed and stored prior to acquisition of the domain grammar ( a WFST having a first grammar transducer can be composed with a second grammar transducer that includes the user-specific usage data received at block 302, see par. [0049]); 
compose the delta domain grammar and the updated composed transducer (recognition  cascade can be constructed using different grammars by using received content plus sub-grammars that are personalized for a user, see par. [0053]); 
and apply the composition of the delta domain grammar and the updated composed transducer to an output of an acoustic model (a word can be output based on its associated probability. For example, the candidate word or word sequence having the highest associated probability can be output or otherwise selected as the most likely interpretation, see par. [0071]).  

In the same field of endeavor George teaches a system for capturing voice files and rendering them searchable (transcription service), comprising one or more devices capable of capturing audio speech electronically, see abstract.  and generate a domain grammar based the meeting data (database 123 which stores a variety of configuration data which may be applied at different times in the enterprise, and provides for functions to prepare other configurations, and to edit existing configurations. In some cases database 123 stores an index associating text and the audio speech recordings from which the text was transcribed, see par. [0030]).
It would have been obvious to one of ordinary skill in the art to combine the Paulik invention with the teachings of George for the benefit of rendering captured data as machine-readable text with a high degree of accuracy, which may be searched by keyword or phrases, see par. [0003].

Regarding claim 16 Paulik teaches a system according to Claim 15, the transcription service further to: 
decompose the base grammar into a first grammar and a delta grammar (pre-compiled sub-grammars can be incorporated at runtime, see par. [0051]);  
16Docket No. 406870-US-NP augment the first grammar for insertion of an out-of-vocabulary class to generate the augmented first grammar (It can be non-trivial to modify such a static recognition cascade to incorporate new words into the lexicon and grammar, see par. [0051]); 
compose the augmented first grammar and the one or more other transducers to generate the updated composed transducer (the lexicon transducer can be augmented with all mono-
and store the base grammar, the augmented first grammar and the updated composed transducer prior to receiving the domain grammar (data and model storage 120 to determine the user's intent based on natural language input, see par. [0024]).  

Regarding claim 17 Paulik teaches a system according to Claim 15, wherein augmenting of the first grammar for insertion of an out-of-vocabulary class comprises: insertion of one outgoing arc with a non-terminal out-of-vocabulary class symbol in every state fanout of the first grammar (the lexicon transducer can be augmented with all mono-phones to introduce mono-phone words, and the final recognition cascade can be constructed during runtime using on-the-fly composition with a grammar transducer, see par. [0051]).  
Regarding claim 18 Paulik teaches a system according to Claim 15, wherein determination of the delta domain grammar comprises subtraction of a cost of the augmented first grammar from a cost of the interpolated grammar (G-small includes the same content as Gsmall with likelihoods negated, see par. [0053]).  
Regarding claim 19 Paulik does not teach a system according to Claim 15, the meeting language model service further to: determine meeting data associated with the meeting: determine a plurality of meeting participants based on the meeting data; and determine e-mail data associated with each of the plurality of meeting participants, wherein the domain grammar is generated based on the e-mail data and the meeting data.  

  determine meeting data associated with a meeting (scheduler component 109, which keeps a schedule of meetings and conferences. The schedule may be built and managed in a number of ways, see par. [0019]); 
determine a plurality of meeting participants based on the meeting data (The EVS system notes the identities of the conferees, the purpose of the meeting or conference, see par. [0021]); 
determine e-mail data associated with each of the plurality of meeting participants (shown operates with email integration server 110 to notify conferees of upcoming meetings and telephone conference, at some prearranged time before a telephone conference is to take place, scheduler 109, through email, notifies persons scheduled to attend that the conference is still arranged and their participation is expected or desired, see par. [0021]);
and generate the domain grammar based on the e-mail data and the meeting data (database 123 which stores a variety of configuration data which may be applied at different times in the enterprise, and provides for functions to prepare other configurations, and to edit existing configurations. In some cases database 123 stores an index associating text and the audio speech recordings from which the text was transcribed, see par. [0030]).
It would have been obvious to one of ordinary skill in the art to combine the Paulik invention with the teachings of George for the benefit of rendering captured data as machine-readable text with a high degree of accuracy, which may be searched by keyword or phrases, see par. [0003].

claim 20 George teaches a system according to Claim 15, wherein performance of speech recognition comprises: inputting the audio to an acoustic model (a recognition engine adapted to transcribe audio speech into text, see par. [0008]). Paulik teaches applying the dynamic composition of the delta domain grammar and the updated composed transducer to an output of the acoustic model ((a word can be output based on its associated probability. For example, the candidate word or word sequence having the highest associated probability can be output or otherwise selected as the most likely interpretation, see par. [0071]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Nissan ‘973 teaches a method for adapting speech recognition for out of vocabulary words.
Gilbert ‘457 teaches a classifier for training with adaptive language of a dialog system.
Begeja ‘300 teaches a system for building a spoken dialog system using enterprise data.
Fabbrizio ‘426 teaches a system for sing a spoken dialog system which collects data from the conversation to train the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656